Title: From Thomas Jefferson to Samuel Huntington, 16 November 1779
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Wmsburg Novr. 16th. 1779.

Colo. Bland being about to retire from his Command at the Barracks in Albemarle, and desirous to withdraw at the same time  the party of his horse which has hitherto been Stationed there, wished that we should supply their place by sending thither about twenty or five and twenty of the horse of this State. Our horse being as yet not very well trained, the Officers represented that it woud much impede that work, and leave the remaining fragment in a very aukward situation should we divide a troop. We have therefore ordered a complete troop to that Station; but wish congress would be pleased to notify as soon as convenient whether they approve of this or not.
We have hitherto been unable to raise more than about the half of a Battalion of infantry for guarding the convention Troops at the same Post. The deficiencies have been endeavoured to be supplied with Militia. Congress have had too much experience of the radical defects and inconveniences of militia service to need my enumerating them, our Assembly, now sitting, have in contemplation to put the garrison regiment on such a footing as gives us hopes of filling it by the next summer. In the mean time a Battalion which we are raising for our immediate defence may be spared to do garrison duty this winter, and as but a small part of it is raised, as yet, and not probable that it will be completed within any short time, we suppose that with Colo. Taylors regiment it will not exceed the number required to guard the Troops. I woud observe to you that the Captains and Subalterns of this new Battalion are not to be called into service but as their men are raised; so that the burthen which has sometimes been incurred of paying Officers without men need not be apprehended in this instance. We have therefore Ordered this Battalion to rendezvous at the Barracks and do duty there this winter, and that the Battalion shoud be discharged in proportion as these come in. On this measure also we ask the pleasure [of] congress.
The appointment of a successor to Colo. Bland will give us great satisfaction and we hope congress will take it into early consideration. The duties of that post call for respectable Abilities and an uncommon vigilance and firmness of Character.
I have the honour to be with the greatest respect & esteem Sir your most obedient humble servt.,

Th: Jefferson

